IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

Cr. ID. No. 1806009134
V.

RYAN T. BOYD,

Defendant.

New Nee Nee Nee ee ee eee ee” ee ee’ ee” ee ee” ee ee” ee” ee”

Submitted: June 18, 2019
Decided: June 25, 2019

Upon Defendant’s Motion to Suppress
GRANTED IN PART, DENIED IN PART
MEMORANDUM OPINION

Matthew C. Bloom, Esq., Department of Justice, Wilmington, Delaware, Attorney
for the State

Joe Hurley, Esq., Attorney for Defendant

JOHNSTON, J.
FACTUAL AND PROCEDURAL CONTEXT

On May 8, 2018, after receiving a tip from an informant, law-enforcement
officers visited the home of Defendant, Ryan T. Boyd. The informant alerted the
officers to pipe bombs contained within Defendant’s garage. Defendant’s mother
gave the officers consent to search the home, including the garage, where
Defendant spent a lot of his time. The officers found three pipe bombs inside of a
cooler bag on the garage floor.

Upon discovering the pipe bombs, a detective conducted an informal
interview of Defendant on scene. Defendant denied having any knowledge about
the pipe bombs.

On May 16, 2018, the State Fire Marshals brought Defendant in for a formal
interview. Again, Defendant denied having any knowledge about the pipe bombs.

On June 13, 2018, Defendant agreed to take a polygraph examination, which
was followed by another interview.' It was revealed to Defendant that he did not
perform well on the polygraph examination. Defendant stated that he was not
happy with the results of the examination because he thought the results would
exonerate him. During the subsequent two-hour interview, Defendant vacillated

between denials, inculpatory statements, and recanting. After the interview,

 

' Defendant was read his Miranda rights prior to each of the formal interviews.

2
Defendant reportedly told his mother that he “told them the bull**** they wanted
to hear.”

On June 28, 2018, Defendant returned to the Fire Marshal’s office to make a
statement. Accompanied by counsel, Defendant recanted the inculpatory
statements made during the June 13 interview. Defendant has moved to suppress

the statements given during the interviews.

STANDARD FOR A MOTION TO SUPPRESS
The Due Process Clause of the Fourteenth Amendment requires that a
defendant’s statement to law-enforcement be voluntary to be admissible against
him at trial.2, The State must prove voluntariness by the preponderance of the

evidence.

ANALYSIS
Voluntary or Involuntary Statement
Whether a statement was given voluntarily is a question of fact based on the

totality of the circumstances.* The Court must determine whether the

 

2 State v. Sumner, 2003 WL 21963008, at *19 (Del. Super.)(citing Brown v. Mississippi, 297
U.S. 278 (1936)).

3 Sumner, 2003 WL 21963008, at *19.

* Baynard v. State, 518 A.2d 682, 690 (Del. 1986).

3
investigators’ conduct overbore the defendant’s will to resist, and elicited a
statement that was not the product of a rational intellect and free will.> The Court
must consider “the specific tactics utilized by the police in eliciting the admissions,
the details of the interrogation, and the characteristics of the defendant.”® “In
determining whether a defendant's will was overborne in a particular case, the
Court has assessed the totality of all the surrounding circumstances—both the
characteristics of the accused and the details of the interrogation.”’ Factors the
Court can consider are:

the youth of the accused;

any lack of education or low intelligence;

the lack of any advice to the accused of constitutional rights;

the length of detention;

the repeated and prolonged nature of the questioning; and

the use of physical punishment such as the deprivation of food or

sleep.®

Relinquishment of a right “must have been voluntary in the sense that it was

the product of a free and deliberate choice rather than intimidation, coercion, or

 

> Id. at 690-91.

6 Td. at 690.

7 Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973).
8 Id.
deception.”? The defendant must have “a full awareness of both the nature of the
right being abandoned and the consequences of the decision to abandon it.”!®
Coercion is determined from the perspective of the accused.!! An interrogator’s
statements are not coercive when those statements have some basis in law.”

In Lynumn vy. Illinois,'> the United States Supreme Court held that
threatening to take a mother’s children away unless she cooperated led to an
involuntary and coerced statement.'* The police threatened to take the defendant’s
children away if she did not confess to possession and sale of marijuana.!5

However, threats involving family members do not necessarily yield coerced
statements. In State v. Janusiak,'® the defendant was charged with first-degree
intentional homicide following the death of a four-month-old baby while in the
defendant’s care.!’ During an interview, a social worker told the defendant that
she would lose her children if they found out she hurt the baby.!® The court

distinguished Lynumn, stating that Janusiak was not threatened with the loss of her

 

° Moran v. Burbine, 475 U.S. 412, 421 (1986).

10 Tq.

"' Tllinois v. Perkins, 496 U.S. 292, 296 (1990).

2 State v. Rossitto, 1988 WL 97863, at *9 (Del. Super.).
13 372 U.S. 528 (1963).

14 Td. at 534.

'5 Td. at 530-34.

16 2016 WL 325526 (Wis. Ct. App.).

17 Tq. at *1.

18 Td. at *6.
children if she refused to confess.!? Therefore, the defendant’s statements were not
coerced.”?

Promises of leniency if a defendant cooperates do not necessarily render a
statement involuntary. In Miller v. Fenton,” the court held that “it is generally
recognized that the police may use some psychological tactics in eliciting a
statement from a suspect.””” “For example, the interrogator may play on the
suspect’s sympathies or explain that honesty might be the best policy for a criminal

who hopes for leniency from the state.”

May 16, 2018 Interview
In the May 16, 2018 interview, Defendant consistently denied knowledge of,
and involvement with, the pipe bombs. Therefore, there is no coerced statement to
suppress in this interview. However, the events that took place during this

interview are relevant to Defendant’s state of mind in the subsequent interview.

 

19 Td.

20 Td.

21 796 F.2d 598 (1986).
22 Id. at 605.

23 Td.
June 13, 2018 Interview

There a several factors indicating that the statements made during this
interview were voluntary. This interview was conducted nearly a month after the
May interview. Defendant was 24-years-old and a professional electrician at the
time. There is no evidence that Defendant suffered from any mental health issues.
Defendant was not incarcerated. There were no physical threats made to
Defendant. He was not denied food or water. Defendant was read his Miranda
rights. Any offers of beneficial treatment or leniency did not rise to the level of
promises of no criminal repercussions.

However, there are several factors indicating that the statements made
during this interview were involuntary. There were repeated instances of raised
voices, often in a sudden and startling manner. There were repeated veiled threats
to incarcerate Defendant’s entire family. Defendant was told that his career was in
jeopardy. Defendant’s requests for cigarette breaks were all denied. The officers
asked Defendant what his deceased father would want him to do and whether his
father would approve of his behavior. Defendant clearly was suffering back pain,
which the State did not dispute as indicating malingering.

The interviewer’s tone and demeanor became increasingly loud, hostile, and
ageressive. The turning point in the interview occurred when the interviewer

directly threatened to put Defendant and his family members in a “holding cell”
that day unless the Defendant confessed in detail. Defendant attempted to stand,
and the interviewer told Defendant to “sit down.” Defendant sat down and
immediately began to make inculpatory statements. Virtually all of the specific
information relating to the pipe bombs was supplied to Defendant through detailed,
leading questions. Defendant’s confessory statements alternated with denials
during the remainder of the interview.

After reviewing several hours of Defendant’s interviews, it appears to the
Court that a reasonable inference can be drawn that Defendant “confessed” to
protect members of his family. That is a factor the Court may consider. However,
even a reasonable inference of this nature is not dispositive. Hypothetically, an
intentional false confession for the purpose of protecting another person does not
mean that the statement is involuntary and should be suppressed. The issue for
suppression is whether the statement was voluntary, not whether the confession is
credible.

The Court finds that as of the turning point in the interview, all inculpatory
statements must be suppressed. Considering the totality of the circumstances, the
interrogators’ behavior and threats to family members overbore Defendant’s will to
resist. The elicited statements were not a product of Defendant’s rational intellect

and free will.
CONCLUSION
THEREFORE, Defendant’s Motion to Suppress is hereby GRANTED as
to the inculpatory statements made after the turning point in the June 13, 2018
interview. Defendant’s Motion to Suppress is hereby DENIED as to those
statements made prior to the turning point.

IT IS SO ORDERED.

 
   

 

Thé Hon. vie Johnston